Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered February 14, 1974, convicting him of robbery in the second degree and grand larceny in the third degree, upon a jury verdict, and imposing sentence. Judgment modified, on the law, by reversing the conviction of grand larceny in the third degree, and the sentence imposed thereon, and the said count is dismissed. As so modified, judgment affirmed. In another case, some of the comments made by the prosecutor during the trial and summation might well call for a reversal, but here, where the guilt of the defendant was clear and cautionary instructions were repeatedly given by the Trial Judge (cf. People v Ashwal, 39 NY2d 105), and where, beyond a reasonable doubt, those comments did not affect the verdict (see People v Crimmins, 36 NY2d 230), we would not be warranted in reversing the judgment of conviction. The warning implicit in what we have said should not be taken lightly by the prosecutor. We are dismissing the grand larceny count on the ground that it is a lesser included offense of robbery in the second degree. Rabin, Acting P. J., Shapiro, Titone and O’Connor, JJ., concur.